Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 ,6-7 and 9 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose An electronic integrated multi-electrode detection system based on a potential determination, having a combination of  a multi-electrode array, a circuit unit, and a total signal output and acquisition unit, wherein the circuit unit comprises a multi-electrode array signal input end, an input impedance voltage follower, a phase shifting filter circuit, an input end of an extension module, a summing circuit, and a total output signal end;; wherein the multi-electrode array signal input end is connected to the input impedance voltage follower in series, the input impedance voltage follower is connected to the phase shifting filter circuit in series, the phase shifting filter circuit is connected to the summing circuit in series, the input end of the extension module is connected to the summing circuit in series, and the total output signal end is connected to the summing circuit in series; wherein the multi-electrode array is coupled to the multi- electrode array signal input end of the circuit unit so that output signals of the multi-electrode array are coupled to the circuit unit, inversely filtered by the phase shifting filter circuit in the circuit unit, and then summed by the summing circuit to obtain a total output signal, and the total output signal is coupled to a potentiometer for a signal acquisition as recited in claim 1. Claims 2-3,6-7 and 9 depend from allowed claim 1, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Morgenshtein et al (pat# 7,544,979) disclose Ion Concentration Transistor And Dual-mode Sensors.
Boeke (Pat# 4,133,732) discloses Combination Electrode System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867